DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-19 in the reply filed on 06/15/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandel et. al., U.S. Pat. Pub. 2012/0120396, hereafter Kandel.
Regarding claim 12, Kandel discloses (Figs 1, 2B, 2C, par. [0041]-[0043])  a target structure comprising:
at least three parts [127A], [127B], [127C] each periodic in both a first direction and a second direction, the first and second directions being non-parallel (vertical and horizontal directions);

at least two parts among the three parts having different bias values in the first direction; and
at least two parts among the three parts having different bias values in the second direction (par. [0043]).
Regarding claim13, Kandel further discloses (Figs. 1, 2B, 2C, par. [0041]) wherein each of the three parts is an overlay grating comprising grating structures formed in two or more layers.
Regarding claim 17, Kandel further discloses (Fig. 2C) wherein the target structure consists of only the three parts [127A], [127B], [127C] .The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandel et. al., U.S. Pat. Pub. 2012/0120396, hereafter Kandel in view of Den et. al., U.S. Pat. Pub. 2015/0346605, hereafter Den.
Regarding claim 14, Kandel discloses everything as applied above. Kandel fails to explicitly disclose wherein the target structure further comprises a fourth part comprising a grating structure formed in only one of the layers.
However, Den discloses (Fig. 20, par. [0127])  wherein the target structure [732] further comprises a fourth part comprising a grating structure formed in only one of the layers.
It would have been obvious to one having ordianary skill in the art at the time the inventiuon was filed to use another grating in the empty space of Kandel, as taught by Den, to save space and determine asymmetry, because Den teaches (par [0130]) that such a design allows great accuracy of overlay measurements.
Regarding claim 15, Kandel in view of Den discloses everything as applied above. The limitation of claim 15 is further obvious over the combination of references (the three quarters illustrated in Fig. 2C of Kandel, and the four quarters present for one of the layers, as in Fig. 20 of Den.
Regarding claim 16 , Kandel in view of Den discloses everything as applied above. The limitation of claim 16 is further obvious over the combination of references (the three quarters illustrated in Fig. 2Cof Kandel, and the four quarters present for one of the layers, as in Fig. 20 of Den.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandel et. al., U.S. Pat. Pub. 2012/0120396, hereafter Kandel.
Regarding claim 18, Kandel discloses everything as applied above. Kandel further discloses, equivalently depending on a different choice of coordinate system (Fig. 2C, par. [0043], formula in par. [0043]) wherein the different bias values in the first and second directions of the three parts comprise 
Regarding claim 19, Kandel discloses everything as applied above. Kandek fails to explicitly disclose the different bias values as claimed
. However, these bios values are obvious over Kandel, because Kendel teaches different bios values in first and second directions, overlay in two directions can be independently measured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817